Case 1:19-cr-00017-JMS-TAB
  Case                     *SEALED*
        1:19-cr-00017-JMS-TAB       Document
                              Document        55-1
                                       85 Filed     Filed 01/23/19
                                                01/30/19  Page 1 of Page 1 of #:
                                                                    1 PageID  1 PageID
                                                                                 215
                                      #: 174


                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION


   UNITED STATES OF AMERICA,                    )
                                                )
                    v.                          ) Cause No. 1:19-cr-0017-JMS-TAB
                                                )
   JORGE TADEO,                                 )                                -01
        a/k/a Panda,                            )
   MARIO TADEO,                                 )                                -02
        a/k/a Gordo,                            )
   RAUL LNU,                                    )                                -03
   JUAN LNU,                                    )                                -04
   ANTONIA CORTEZ-GONZALEZ,                     )                                -05
   RAUL PRIETO-CRUZ,                            )                                -06
   NOEL ALARCON-CALDERON,                       )                                -07
   MANUEL GUTIERREZ-CARMONA                     )                                -08
   JEANETTE FALCON,                             )                                -09
   ESEQUIEL LOZANO-LOPEZ,                       )                                -10
        a/k/a Tito,                             )
                                                )
           Defendants,                          )


                                            ORDER TO UNSEAL

           Upon the Motion of the United States of America, it is hereby ORDERED that the above-

   captioned cause be unsealed.

           The Clerk of this Court is ordered and directed to unseal the above-captioned cause.

           So ORDERED.



                Date: 1/30/2019              ____________________________________
                                                       _________________________
                                                       DEBRA McVICKER
                                                Debra McVicker   Lynch         LYNCH
                                                United Magistrate Judge Judge
                                                       States Magistrate
                                                       Southern
                                                Southern DistrictDistrict of Indiana
                                                                 of Indiana



    Distribution:

    all ECF-registered counsel of record via email generated by the court's ECF system
